  Case 1:20-cv-06571-NLH Document 10 Filed 09/24/20 Page 1 of 2 PageID: 40



                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
______________________________
                               :
FRANZ GOLDING,                 :
                               :
          Petitioner,          :    Civ. No. 20-6571 (NLH)
                               :
     v.                        :    MEMORANDUM OPINION & ORDER
                               :
                               :
WARDEN FCI FORT DIX,           :
                               :
          Respondent.          :
______________________________:

APPEARANCE:

Franz Golding
57696-054
Fort Dix Federal Correctional Institution
P.O. Box 2000
Joint Base MDL, NJ 08640

      Petitioner Pro se

Craig Carpenito, United States Attorney
John Francis Basiak, Assistant U.S. Attorney
United States Attorney's Office for the District of New Jersey
402 E. State Street, Room 430
Trenton, NJ 08608

      Attorneys for Respondent

HILLMAN, District Judge

      WHEREAS, Petitioner Franz Golding filed a petition for writ

of habeas corpus pursuant to 28 U.S.C. § 2241, see ECF No. 1;

and

      WHEREAS, the Court ordered Respondent to answer the

petition on July 2, 2020, see ECF No. 5; and
  Case 1:20-cv-06571-NLH Document 10 Filed 09/24/20 Page 2 of 2 PageID: 41



     WHEREAS, Respondent requests an extension until October 7,

2020 to submit its answer, ECF No. 9,

     THEREFORE, IT IS on this        23rd       day of September, 2020

     ORDERED that Respondent’s request for an extension, ECF No.

9, is granted.    The response is due October 7, 2020; and it is

finally

     ORDERED that the Clerk shall send Petitioner a copy of this

Order by regular mail.




                                          s/ Noel L. Hillman
At Camden, New Jersey                    NOEL L. HILLMAN, U.S.D.J.




                                     2
